W. Allen, J.
The proceedings in insolvency, of themselves, had no effect upon the plaintiffs’ attachment, or upon the action; they did not dissolve the attachment, and the defendants could have no benefit of them in the action except by pleading a discharge obtained during its pendency, and, in aid of that, by obtaining a continuance of the action, before a discharge was granted, on a representation of the pendency of the proceedings. The defendants, after having answered in the action by a general denial, and having made no representation of insolvency, were defaulted. The action and the attachment then stood as if there had been no proceedings in insolvency; and, if nothing more had been done, judgment against the defendants would have been entered, at the close of the term, under the general order, and the property attached might have been taken on the *72execution without regard to the insolvency. But, after the defendants had been defaulted, the plaintiffs themselves suggested the pendency of the insolvency proceedings, and moved “that judgment be entered on said default against the property so attached,” which motion was allowed, and the entry on the docket made, “ Special judgment against the property attached, on motion.” The property having proved insufficient to satisfy the full amount of the debt, the plaintiffs now seek for a judgment or an execution against the defendants for the unsatisfied balance, contending that the judgment may be taken as a general judgment against the defendants upon which the plaintiffs are entitled to an alias execution; or that the judgment against the property was an interlocutory judgment, leaving the action against the defendants pending for further proceedings, and that the entry of the judgment should be amended in conformity therewith. We think that the judgment was in effect against the property only, and that it was final.
An attachment on mesne process is a proceeding by which property is held that it may be taken on an execution to be issued on a judgment which may be recovered in the action. It constitutes a lien on the property, which can be enforced only by judgment and execution in the action. Insolvency proceedings commenced more than four months after an attachment do not dissolve it ,• but they may result in a discharge of the defendant from the debt, which will prevent the plaintiff from recovering judgment against the defendant, and so obtaining an execution upon which the property may be taken. To prevent this result, the special judgment against the property attached was devised, so that, when a defendant pleaded a discharge in insolvency and showed a defence to the suit so that no judgment could be had against him, the plaintiff was enabled to enforce his lien, under the form of a judgment against the defendant enforceable only against the property attached. The precise form of the proceeding is not material; the substance of it is a judgment for the amount of the debt, to be executed only in preserving and enforcing the lien on the property.
The same judgment may be entered, while the question oi discharge is pending, on a suggestion of insolvency, and on motion of either party.
*73In this case, after the defendants had been defaulted, upon a suggestion of the insolvency of the defendants by the plaintiffs, and upon their motion, judgment was entered against the defendants for the amount of the debt and costs, to be enforced only against the property attached, and execution was issued reciting the judgment against the defendants for said sums, to be levied only on the property attached. We think that the judgment was a final disposition of the case. It was a final judgment, and it authorized an execution only against the property attached, and cannot be treated as a general judgment against the defendants. After the defaults, the plaintiffs had their election to take a general judgment against the defendants, or the special judgment to hold the property, which would be the only judgment they could have in case the defendants. had pleaded a discharge in insolvency. One would be, equally with the other, a final judgment; and the plaintiffs, having elected to take the special judgment, and judgment having been entered, there was no opportunity or occasion for the' defendants to plead their discharge, and no authority in the court at a subsequent term to change the judgment into a general judgment, or to issue, execution on it as such. The St. of 1885, c. 59, having been enacted after the judgment was entered, can have no effect upon it.

Exceptions overruled.